NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-10522

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00466-PMP

  v.
                                                 MEMORANDUM *
RICARDO SANTACRUZ-BECERILL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Ricardo Santacruz-Becerill appeals from the district court’s judgment and

challenges his guilty-plea conviction and 151-month sentence for conspiracy to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
841(b)(1)(A)(viii) and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Santacruz-Becerill’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. Santacruz-Becerill

has filed a pro se supplemental brief, and the government has filed an answering

brief.

         Santacruz-Becerill has waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly

dismiss the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                            2                                   11-10522